By the Court.
Under the statute, the town of Marlborough constitutes a judicial district under the jurisdiction of the Police Court of Marlborough. St. 1882, c. 233, § 3. The record states that the proceedings in this case were had “ at the Police Court of Marlborough, in the district of Marlborough, in the county of Middlesex, holden in said district.” This sufficiently shows that *191the proceedings were within the judicial district of the court, namely, in the town of Marlborough. There is no defect in the record, and the Superior Court had appellate jurisdiction of the case. Exceptions overruled.